In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 16‐3769 
UNITED STATES OF AMERICA, 
                                                 Plaintiff‐Appellee, 

                                v. 

MARVIN L. BENNETT, 
                                             Defendant‐Appellant. 
                    ____________________ 

          Appeal from the United States District Court for the 
          Northern District of Indiana, Fort Wayne Division. 
 No. 1:13‐CR‐00078‐TLS‐SLC‐1 — Theresa L. Springmann, Chief Judge. 
                    ____________________ 

       ARGUED APRIL 25, 2017 — DECIDED JULY 12, 2017 
                 ____________________ 

   Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
     POSNER, Circuit Judge. Marvin Bennett, the defendant and 
appellant in this case, pleaded guilty to possession of a fire‐
arm by a felon, in violation of 18 U.S.C. § 922(g)(1). Ordinari‐
ly  the  maximum  punishment  for  that  crime  is  120  months 
(10 years) in prison. See 18 U.S.C. § 924(a)(2). But the Armed 
Career Criminal Act (ACCA, as it’s usually called), 18 U.S.C. 
§  924(e),  ordains  a  minimum  sentence  of  180  months  (15 
years) in prison for persons who violate section 922(g)(1) af‐
2                                                           No. 16‐3769 


ter  having  accumulated  three  or  more  convictions  for  com‐
mitting  a “violent felony.” Bennett,  the  defendant‐appellant 
in  this  case,  pleaded  guilty  to  having  violated  section 
922(g)(1), and his plea agreement provided that he would be 
sentenced  to  180  months.  But  before  his  sentencing  hearing 
Bennett argued that one of his three previous convictions—
the conviction for violating an Indiana law that punishes re‐
sisting  law  enforcement,  Ind.  Code  §  35‐44‐3‐3—is  not  a 
crime  of  violence.  (Section  35‐44‐3‐3  has  since  been  recodi‐
fied  in  largely  the  same  form  as  section  35‐44.1‐3‐1,  but  all 
references  here  are  to  the  version  of  the  statute  in  effect  at 
the  time  of  Bennett’s  offense.)  The  district  judge  disagreed 
and  sentenced  him  to  180  months  in  prison,  precipitating 
this  appeal.  Bennett’s  plea  agreement  waived  his  rights  to 
appeal,  but  the  government  has  agreed  not  to  enforce  the 
waiver. See Nunez v. United States, 546 F.3d 450, 452 (7th Cir. 
2008). 
    A  “violent  felony,”  so  far  as  pertains  to  this  case,  is  a 
crime  that  “has  as  an  element  the  use,  attempted  use,  or 
threatened use of physical force against the person of anoth‐
er.”  18  U.S.C.  § 924(e)(2)(B)(i).  Subsection  (a)  of  the  Indiana 
statute cited in the preceding paragraph provides that— 
     “A person who knowingly or intentionally:  
     (1)  forcibly  resists,  obstructs,  or  interferes  with  a  law 
     enforcement  officer  or  a  person  assisting  the  officer 
     while the officer is lawfully engaged in the execution 
     of the officer’s duties;  
     (2) forcibly resists, obstructs, or interferes with the au‐
     thorized  service  or  execution  of  a  civil  or  criminal 
     process or order of a court; or 
No. 16‐3769                                                          3 


   (3)  flees  from  a  law  enforcement  officer  after  the  of‐
   ficer has, by visible or audible means, including oper‐
   ation  of  the  law  enforcement  officer’s  siren  or  emer‐
   gency lights, identified himself or herself and ordered 
   the person to stop; 
   commits resisting law enforcement, a Class A misde‐
   meanor, except as provided in subsection (b).” 
    None of these offenses need involve a use, attempted use, 
or threatened use of physical force against anyone; none are 
felonies;  violation  of  the  statute  is  merely  a  misdemeanor. 
And  so  had  Bennett  violated  only  section  35‐44‐3‐3(a),  he 
would  not  be  subject  to  the  mandatory  180‐month  sentence 
for being a felon in possession of a firearm who had accumu‐
lated three or more convictions of committing a violent felo‐
ny. 
   The district judge, however, emphasized subsection (b)of 
Ind. Code § 35‐44‐3‐3, where we read that:  
   “The offense under subsection (a) is a:  
   (1) Class D felony if: 
       (A)  the  offense  is  described  in  subsection  (a)(3) 
       and  the  person  uses  a  vehicle  to  commit  the  of‐
       fense; or 
       (B)  while  committing  any  offense  described  in 
       subsection  (a), the person draws  or uses  a  deadly 
       weapon,  inflicts  bodily  injury  on  or  otherwise 
       causes bodily injury to another person, or operates 
       a vehicle in a manner that creates a substantial risk 
       of bodily injury to another person; 
4                                                        No. 16‐3769 


     (2)  Class  C  felony  if,  while  committing  any  offense 
     described in subsection (a), the person operates a ve‐
     hicle in a manner that causes serious bodily injury to 
     another person; 
     (3) Class B felony if, while committing any offense de‐
     scribed in subsection (a), the person operates a vehicle 
     in  a  manner that causes the death of another person; 
     and 
     (4)  Class  A  felony  if,  while  committing  any  offense 
     described in subsection (a), the person operates a ve‐
     hicle  in  a  manner  that  causes  the  death  of  a  law  en‐
     forcement officer while the law enforcement officer is 
     engaged in the officerʹs official duties.” 
    Bennett had been prosecuted for “inflict[ing] bodily inju‐
ry  on  or  otherwise  caus[ing]  bodily  injury  to  another  per‐
son”—an  offense  defined  in  subsection  (b)(1)  of  Ind.  Code 
§ 35‐44‐3‐3—in  the  course  of  committing  an  offense  (resist‐
ing  arrest)  described  in  subsection  (a).  That  conduct,  the 
judge concluded, made Bennett guilty of  having committed 
a violent felony within the meaning of ACCA. 
   But  “inflict[ing]  bodily  injury  on  or  otherwise  caus[ing] 
bodily  injury  to  another  person,”  as  defined  by  the  Indiana 
courts,  need  not  connote  violence.  In  Whaley  v.  State,  843 
N.E.2d 1, 5, 10–11 (Ind. App. 2006), the Court of Appeals of 
Indiana  held  that  a  suspect  who  had  “put  his  arms  under‐
neath  his  body  to  prevent  the  deputies  from  handcuffing 
him” had inflicted bodily injury on the deputies because the 
deputies  had  injured  their  hands  by  hitting  the  suspect’s 
forearms to bring his arms behind his back to handcuff him. 
Suppose  a  person  is  handcuffed  by  a  police  officer,  tugs  in 
No. 16‐3769                                                              5 


the hope of squeezing his hands through the cuffs, and acci‐
dentally  causes  the  officer  to  trip  and  fall  as  a  result  of  the 
tugs.  The  person’s  effort  thereby  to  avoid  arrest  would  be 
resisting law enforcement, but would not be considered vio‐
lent or even threatening under 18 U.S.C. § 924(e)(2)(B)(i). The 
government has failed in this case to prove a violent felony. 
    It  remains  to  consider  the  bearing  of  the  distinction  em‐
phasized in recent cases, notably Mathis v. United States, 136 
S. Ct. 2243 (2016), between a statute that creates multiple of‐
fenses by listing alternative elements of a crime and one that 
creates  a  single  offense  that  can  however  be  committed  by 
different  means.  The  government  argues  that  subsection 
(b)(1)(B)  of  Ind.  Code  § 35‐44‐3‐3  creates  three  separate  of‐
fenses. But even if that is true, the offense of which Bennett 
was convicted is not a violent felony, so the statutory maxi‐
mum sentence for the crime to which he plead guilty is 120 
months.  The  sentence  to  which  he  plead—180  months—
exceeds the statutory maximum, which is a ground to vacate 
the  plea.  See  United  States  v.  Gibson,  356  F.3d  761  (7th  Cir. 
2004).  The  judgment  of  the  district  court  is  therefore  re‐
versed,  the  plea  vacated,  and  the  case  remanded  to  that 
court for further consideration. 
                             REVERSED, VACATED, AND REMANDED.